Title: James Madison to Unknown, 8 June 1828
From: Madison, James
To: 


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                June 8. 1828
                            
                        
                        
                            
                        I have recd. yrs. of May 27. Mr. B[ache] having informed me that he had as a critical [ ]  [from]
                            friendly motives taken up a draft of [ ] for [ ]. I remitted him [ ], with an intention, tho’ uninformed as I was of the origin of the
                            debt & the particulars of the case, to re-imburse the remainder But on this point, I was to have my own time,
                            which cd. not be objected to, the case involving no determinate; much less any legal obligation. I can only say therefore,
                            that tho’ my intention is not changed, yet such is the difficulty of the times with those who have no resource but in the
                            products of the soil, & the collection of debts, that I can not prudently relinquish, the indefinite allowance of
                            time to which a right has been reserved This explanation, will I hope be held a reasonable one as well with regard
                            to the [ ] of the draft, as the additional [ ] mentioned in your letter. Respectfully.
                        
                            
                                
                            
                        
                    